Citation Nr: 0732077	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  93-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

3.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to November 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

This case has previously come before the Board.  In October 
1982 the Board denied the veteran's claim for service 
connection for depressive neurosis.  In December 1994 the 
Board remanded the case for further development.  In 
September 1998 the Board denied the veteran's claims.  In 
September 1999 the United States Court of Veterans Claims 
vacated the Board's decision and remanded the case back to 
the Board.  Subsequently, the claim has been remanded by the 
Board in June 2000, October 2002, May 2004, and July 2006.

A Hearing Officer hearing at the RO was held in June 1997.  A 
transcript of the hearing has been associated with the claim 
file.

The issues of entitlement to service connection for PTSD and 
for major depressive disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for depressive neurosis was denied in 
a Board decision of October 1982. 

2.  The evidence submitted since the Board's decision of 
October 1982 is relevant and probative of the issue at hand.  


CONCLUSIONS OF LAW

1.  The October 1982 Board decision, which denied service 
connection depressive neurosis, is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  The evidence received since the October 1982 decision, 
which denied service connection for depressive disorder, is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  




Legal Criteria and Analysis

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  The Board 
notes that the legal standard of what constitutes "new and 
material" evidence was amended on August 29, 2001.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

The Board, in a decision dated in October 1982, denied the 
claim for service connection for a depressive disorder 
because the evidence showed that the condition was first 
shown many years after service and was not incurred in or 
aggravated by service.  While there was a diagnosis of a 
psychiatric condition, there was no evidence of a nexus to 
service.  This decision was final.  

At the time of the decision the record included an October 
1973 VA hospitalization report showing a diagnosis of 
depressive neurosis; two VA outpatient treatment reports 
dated in August 1976 showing diagnoses of depressive 
neurosis; private physician's letters regarding the veteran's 
depressive neurosis; a VA psychiatric evaluation in January 
1978 which showed a diagnosis of agitated depressive 
neurosis; the veteran's statements and testimony at the 
hearing that his psychiatric problems were due to service; 
service medical records; private medical records; and service 
records.  The service records did include a notation of a 
psychogenic reaction that was in line of duty.

The October 1982 Board decision was final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1982 decision.

Submitted since the October 1982 Board decision are numerous 
private and VA outpatient treatment records documenting 
treatment for numerous psychiatric conditions; additional 
statements from the veteran; statements from the veteran's 
private physicians; a private medical treatment record of 
July 2000 showing a diagnosis of major depressive disorder 
with an opinion from the psychiatrist that the disorder was 
due to the veteran's PTSD; and, a private medical treatment 
record from Dr. J.O.F.C of May 2002, showing a diagnosis of 
major depressive disorder and the psychiatrist's opinion that 
it was "definitely related to a deep or death separation 
process or life threatening experiences that occurred in 
Korea where he saw his friends died . . . "

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of a psychiatric disorder, but no evidence of a 
nexus to service.  Since that determination the veteran has 
introduced evidence of a nexus to service in the form of a 
private medical record which stated that the major depressive 
disorder was definitely related to his experiences in 
service.  This evidence is relevant and probative to the 
issue at hand.  The evidence of a nexus to service clearly 
cures an evidentiary defect that existed at the time of the 
prior decision.  See Evans, 38 C.F.R. § 3.156.  Based upon 
the reason for the prior denial, the additional evidence is 
new and material and the claim is reopened. 


ORDER

The application to reopen the claim for service connection 
for a psychiatric condition is granted.
REMAND

In May 2007 subsequent to the issuance of the statement of 
the case, the appellant submitted additional evidence, to 
include a private medical treatment records documenting a 
diagnosis of and hospitalization for treatment of PTSD.  The 
AOJ has not reviewed this evidence and there is no indication 
in the record that the veteran waived initial consideration 
of evidence by the AOJ.  As the AOJ did not review this 
evidence, an SSOC must be issued.  See 38 C.F.R. §§ 19.31, 
19.37 (2007).

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In regard to the claim for service connection for PTSD, the 
Board notes that the VA examiner provided an opinion in 
September 2006 clarifying the opinion previously provided in 
the VA examination of October 2005 where the examiner opined 
that the veteran did not meet the DSM IV criteria for PTSD.  
However, the Board notes that in May 2007 the veteran's 
representative submitted private medical treatment records of 
August 2006 showing a diagnosis of PTSD and that the veteran 
had been hospitalized for treatment of PTSD.  This evidence 
of a diagnosis of PTSD was not available to the examiner for 
review at the time that she provided the clarification.  As 
there is evidence of a PTSD diagnosis which postdates the VA 
examiner's findings that the veteran did not have PTSD, the 
Board finds that a new VA examination and opinion are 
required in order to clarify whether the veteran has PTSD.

In regards to the claim for service connection for a 
psychiatric disorder, the Board notes that private medical 
treatment records of July 2000 and May 2002 note a diagnosis 
of major depressive disorder.  In July 2000, the private 
psychiatrist opined that the disorder was secondary to the 
veteran's PTSD.  In May 2002, the private psychiatrist opined 
that the disorder was due to the veteran's service in Korea.  
A VA examination and opinion are required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to confirm or rule out PTSD 
and a major depressive disorder 
diagnosis.  If any of the conditions are 
confirmed, the examiner should determine 
the most likely etiology of any PTSD 
and/or major depressive disorder 
diagnosed.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
PTSD and/or major depressive disorder 
present is related to service or whether 
such etiology is unlikely (i.e., less 
than a 50-50 probability).  In addition, 
the examiner should specifically comment 
as to whether it is as likely as not  
that any major depressive disorder is 
related to PTSD or whether such etiology 
is unlikely.  

If PTSD is diagnosed, the stressors 
should be identified.  The claims folder 
should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion(s) provided.  

2.  The AOJ should issue the veteran a 
supplemental statement of the case with 
consideration of the evidence received 
in May 2007.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


